296 F.2d 216
Cleveland Roy WILLIAMS, Petitioner,v.UNITED STATES of America, Respondent.
No. 17357.
United States Court of Appeals Ninth Circuit.
Oct. 25, 1961.

Cleveland Roy Williams, Leavenworth, Kan., in pro. per.
Kenneth G. Bergquist, U.S. Atty., and Scott W. Reed, Asst. U.S. Atty., Boise, Idaho, for the United States.
Before CHAMBERS, ORR and HAMLIN, Circuit Judges.
PER CURIAM.


1
Williams is again petitioning this court for release from imprisonment pursuant to a judgment and sentence rendered December 20, 1957.  Petitioner now as before is proceeding under 28 U.S.C.A. 2255.  Two of the grounds urged in the instant petition were presented and disposed of in the first petition.  We decline to again entertain them.


2
In the third ground, urged for the first time, petitioner alleges coercion on the part of the prosecuting officers to extract a plea of guilty from him.  If well founded, the alleged coercion would doubtless have been within the knowledge of Williams at the time he filed his first petition.  Howsever, he failed to set it up as a ground for relief.


3
Subsequent to the disposition of the first petition this court decided the case of Hassell v. United States, 9 Cir., 287 F.2d 646 (1961).  The grounds of coercion set forth by petitioner in his present petition are almost identical with those urged in the Hassell case.


4
In acting upon petitioner's contention of coercion, the trial court had before it in evidence the affidavit of an Assistant United States Attorney who handled the case, categorically denying each and every oine of the allegations made by petitioner.  The trial court evidently gave credence to the Assistant District Attorney's evidence.  We cannot say that in so doing it was in error.


5
Petition denied.